DETAILED ACTION
		This Office action is in response to the amendment filed on May 16, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a charge circuit section that is connected in parallel with the voltage conversion section between the first conduction path and the second conduction path, that includes a diode, a switch portion and an inductor, and that performs a step-down operation in which a voltage applied to the second conduction path is stepped down by the switch portion switching on and off and an output voltage is applied to the first conduction path, the diode having a cathode disposed on the first conduction path, the diode interposed between the first conduction path and the switch portion” in combination with all other claim limitations. Claims 3-5, 8 and 10-11 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 2, the prior art of record fails to disclose or suggest “a charge circuit section which is connected in parallel with the voltage conversion section between the first conduction path and the second conduction path, which is formed by at least a switch portion, a diode, and a resistor portion, the switch portion, the diode and the resistor being connected in series with each other, and in which an anode of the diode is disposed on the second conduction path-side and a cathode of the diode is disposed on the first conduction path-side” in combination with all other claim limitations. Claims 6-7 and 9 depend directly or indirectly from claim 2, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838